Citation Nr: 1204616	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right shoulder injury, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a right arm disorder as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from October 1993 to March 1994, and served on active duty from February 1997 to January 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

(The decision below addresses the claim for service connection for a right arm disorder.  The claim of entitlement to an increased rating for a right shoulder disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a right arm disorder that has been caused or made worse by a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a right arm disorder that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).   

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through a September 2008 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The Veteran was also provided with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that an etiological opinion has not been obtained for the Veteran's claim.  However, there is no current diagnosis of a right arm disorder that is separate from his service-connected shoulder disability.  The "arm disability" to which the Veteran refers is characterized by limitation of motion; however, the record establishes that these symptoms are manifestations of his service-connected shoulder disability that are the basis for his rating.  No other disability related to limitation of motion of the right arm has been clinically observed.  In light of the lack of competent evidence demonstrating a current disability, the Board is satisfied that the duties to notify and assist have been met.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The record does not reflect, and indeed the Veteran has not asserted, that a right arm disorder is the result of events in service.  Instead, the Veteran claims that he has a right arm disorder, characterized by limitation of motion of the arm, which has been caused or made worse by his service-connected right shoulder disorder.

Review of the post-service evidence of record does not show any clinical treatment for any disorder, other than the service-connected right shoulder disability, affecting the right upper extremity.  Clinical notes and VA examinations demonstrate that the limitation of motion of the Veteran's right arm is attributable to his separately rated right shoulder disorder.  The Veteran has not provided evidence of any additional disability affecting the right arm.  He did file a separate claim for a "right hand disability," which was denied in January 2010 and is not the subject of this appeal.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to the existence of a right arm disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of pain and limitation of motion.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose a right arm disorder.  This is because he does not have the requisite medical expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his contentions that he has disease affecting the arm that is separate from but secondary to his right shoulder disability are not competent observations.

In consideration of the evidence of record, the Board finds that the Veteran does not have a right arm disorder that has been caused or made worse by a service-connected disability.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a currently diagnosed disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for a right arm disorder as secondary to a service-connected disability is denied.


REMAND

The record reflects that the symptomatology associated with the Veteran's service-connected right shoulder disability may have increased in severity since his most recent VA examination in July 2008.  The Veteran underwent surgery to repair his right shoulder in May 2009.  Subsequent range-of-motion testing demonstrated that the Veteran has limitation of motion in the shoulder joint.  VA is obliged to afford a Veteran a contemporaneous examination where there is suggestion of a likely increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Board recognizes that the record indicates that the Veteran is currently incarcerated; however, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United States Court of Appeals for Veterans Claims (Court) held that VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Thus, even when transportation of an incarcerated Veteran to a VA facility for examination, or examination by prison medical providers is not possible, another alternative must be considered, specifically, sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1MR, Part III.iv.3.A.11.d. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic evaluation of the Veteran's right shoulder.  If the Veteran remains incarcerated, contact the facility where he is incarcerated and request that arrangements be made to transport the Veteran to an appropriate VA facility for an examination of his right shoulder, or, alternatively, for other arrangements to be made, such as having prison clinicians perform the examination or having a VA examiner or fee-based examiner conduct the examination at that location.  Attempts to provide such an examination must be documented in the record.  

The claims file should be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and findings relevant to the rating criteria should be noted.  The examination should include range-of-motion studies.  With regard to range-of-motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination, etc.  The examiner should specifically state if there is limitation of motion of the arm at shoulder level; midway between side and shoulder level; or to 25 degrees from the side.  All functional losses due to pain, etc., should be equated to additional loss of motion (beyond what is shown clinically).  The examiner should also comment on any impairment of the clavicle or scapula, including dislocation, nonunion (with or without loose movement), or malunion.  

2.  After the above has been completed, re-adjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the claim continues to be denied, the Veteran and his representative should be provided a supplemental statement of the case.  The Veteran must then be given an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


